            Case 2:21-cv-00100-RAJ-JRC Document 41 Filed 04/13/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      IAN SIMMERS,
                                                             CASE NO. 2:21-cv-00100-RAJ-JRC
11                             Plaintiff,
                                                             ORDER GRANTING MOTION TO
12              v.                                           FILE CONSOLIDATED
                                                             RESPONSIVE BRIEF
13      KING COUNTY, et al.,

14                             Defendants.

15

16          This matter is before the Court on referral from the District Court and on plaintiff’s

17   motion to file one, overlength brief in response to defendants’ three pending motions to dismiss

18   or for judgment on the pleadings. See Dkt. 39. Pursuant to Local Civil Rule 7(f) and finding

19   good cause thereof, the Court grants plaintiff’s motion. Plaintiff may file an omnibus brief in

20   joint response to defendants’ motions, not to exceed 72 pages in length.

21          Dated this 13th day of April, 2021.

22

23
                                                          A
                                                          J. Richard Creatura
24                                                        Chief United States Magistrate Judge


     ORDER GRANTING MOTION TO FILE
     CONSOLIDATED RESPONSIVE BRIEF - 1
